DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 21, it is not clear as to what are “a disabled state”, and “an enable state” of “a switching-capacitive arm”.
In addition, it is not clear as to how to configure the “switching-capacitive arm” in “disable state”, and “enable state”.
 As to claim 28, 34, they are rejected for similar reasons with respect to independent claim 21 as set forth above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,245,372 (hereinafter simply referred to as conflicting reference). Although the claims at issue are not identical, they are not patentably distinct from each other because:
As to claim 21, see claim 1 of conflicting reference.
As to claim 22, see claim 1 of conflicting reference.
As to claim 23, see claim 2 of conflicting reference.
As to claim 24, see claim 3 of conflicting reference.
As to claim 25, see claim 4 of conflicting reference.
As to claim 26, see claim 1 of conflicting reference.
As to claim 27, see claim 5 of conflicting reference.
As to claim 28, see claim 7 of conflicting reference.
As to claim 29, see claim 7 of conflicting reference.
As to claim 30, see claim 8 of conflicting reference.
As to claim 31, see claim 9 of conflicting reference.
As to claim 32, see claim 7 of conflicting reference.
As to claim 33, see claim 7 of conflicting reference.
As to claim 34, see claim 12 of conflicting reference.
As to claim 35, see claim 12 of conflicting reference.
As to claim 36, see claim 12 of conflicting reference.
As to claim 37, see claim 12 of conflicting reference.
As to claim 38, see claim 13 of conflicting reference.
As to claim 39, see claim 14 of conflicting reference.
As to claim 40, see claim 15 of conflicting reference.
Claims 21-40 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/024,634 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
As to claim 21, see claims 1, 14-15 of conflicting reference.
As to claim 22, see claim 17 of conflicting reference.
As to claim 23, see claim 3 of conflicting reference.
As to claim 24, see claim 18 of conflicting reference.
As to claim 25, see claim 5 of conflicting reference.
As to claim 26, see claim 16 of conflicting reference.
As to claim 27, see claims 6, 14 of conflicting reference.
As to claim 28, see claims 1, 14-15 of conflicting reference.
As to claim 29, see claim 17 of conflicting reference.
As to claim 30, see claim 3 of conflicting reference.
As to claim 31, see claim 18 of conflicting reference.
As to claim 32, see claim 16 of conflicting reference.
As to claim 33, see claim 16 of conflicting reference.
As to claim 34, see claims 1, 14-15 of conflicting reference.
As to claim 35, see claims 14-15 of conflicting reference.
As to claim 36, see claim 16 of conflicting reference.
As to claim 37, see claim 17 of conflicting reference.
As to claim 38, see claim 3 of conflicting reference.
As to claim 39, see claim 18 of conflicting reference.
As to claim 40, claims 14-20 of conflicting reference fail to disclose an antenna configured to receive the first signal and transmit the second signal.  The examiner, however, takes Official Notice that such an antenna is known in the art.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide a conventional antenna to claims 14-20 of conflicting reference, in order to provide wireless services to the users.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-25, 27-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noori (US 2018/0175807).
As to claim 21, Noori discloses a variable-gain amplifier 400 (see at least figure 4) comprising: a gain circuit 202 configured to amplify a signal; and a degeneration circuit 414, 402, 404, 406 coupled to the gain circuit 202, the degeneration circuit including an inductor 414 and a switching-capacitive arm (see at least numerical 406, 408) coupled in parallel to the inductor 414, the switching-capacitive arm including a capacitor 406, the switching- capacitive arm being configurable to a disabled state for a first gain mode of the gain circuit and an enabled state for a second gain mode of the gain circuit (see paragraph [0042]).
As to claim 22, Noori discloses the switching-capacitive arm includes a switch 408 (see at least figure 4) coupled in series with the capacitor 406.
As to claims 23, 30, Noori discloses the switch includes one or more mechanical switch 408.
As to claims 24, 31, Noori discloses the switching-capacitive arm is a first switching-capacitive arm 406, 408 and the degeneration circuit further includes a second switching-capacitive arm 404, 410 coupled in parallel to the inductor 414 (see at least figure 4).
As to claim 25, Noori discloses the gain circuit 202 includes a transistor 210 (see figure 4) having a gate or base coupled to an input node RFinput and a drain or collector coupled to an output node RFoutput, and the degeneration circuit 414, 402, 404, 406 is coupled to a source or emitter of the transistor 210.
As to claim 27, Noori discloses the variable-gain amplifier is implemented within a low noise amplifier 400 (see paragraph [0042]).
As to claim 28, Noori discloses a variable-gain amplifier 400 (see figure 4) comprising: a transistor 210 coupled to an input node RFinput and an output node RFoutput; and a degeneration circuit 414, 402, 404, 406 coupled to the transistor 210, the degeneration circuit including an inductor 414 and a capacitive arm 406, 408 coupled in parallel to the inductor 414, the capacitive arm including a capacitor 406, the capacitive arm being configurable to a disabled state for a first gain mode of the variable-gain amplifier 404 and an enabled state for a second gain mode of the variable-gain amplifier 404 (see paragraph [0042]).
As to claim 29, Noori discloses the capacitive arm includes a switch 408 (see at least figure 4) coupled in series with the capacitor 406, the switch 408 being configured to implement the disables state and the enabled state for the capacitive arm (see paragraph [0042]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 34-35, 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Noori in view of Wang (US 2016/0336983).
As to claim 34, it is rejected for similar reasons with respect to independent claims 21, 27 and 28 as set forth above.  Noori further discloses that the variable-gain amplifier is implemented within a low noise amplifier 400 (see paragraph [0042]), and a controller 218 (see at least figure 4).  Noori fails to disclose a power amplifier configured to amplify a second signal.  Wang discloses a radio-frequency module (see figure 2) comprising: a low noise amplifier 240pa configured to amplify a first signal; a power amplifier 254pa configured to amplify a second signal.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Wang to Noori, in order to provide more services to the users.
	As to claim 35, Noori discloses the controller 218 is configured to control the capacitive arm to selectively implement the disabled state and the enabled state (see paragraph [0042]).
As to claim 37, Noori discloses the capacitive arm includes a switch 408 (see figure 4) coupled in series with the capacitor 406, and the controller 218 is configured to control the switch 408 to selectively implement the disabled state and the enabled state (see paragraph [0042]).
As to claim 38, Noori discloses the switch includes one or more mechanical switch 408.
As to claim 39, Noori discloses the switching-capacitive arm is a first switching-capacitive arm 406, 408 and the degeneration circuit further includes a second switching-capacitive arm 404, 410 coupled in parallel to the inductor 414.
	As to claim 40, Wang further discloses a radio-frequency device (see figure n2) comprising: an antenna 210 configured to receive the first signal and transmit the second signal.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Noori (US 10,110,166) discloses LNA with variable gain and switched degeneration inductor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/Primary Examiner, Art Unit 2646